Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action. This application contains total 39 claims. 

Response to Amendment
2.	This action is in response to communication filed on 11/09/2020.
a. Claims 17-19, 21-26, 28-33, and 35-39 are pending in this application.
b. Claims 17, 21, 24, 28, 31, and 35 has been amended.
c. Claims 1-16, 20, 27, and 34 has been canceled.
d. Claims 37-39 has been newly added.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3. 	Applicant's arguments, see page 12-15 of REMARKS, filed on 11/09/2020, with respect to Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive. In the response filed, applicant argues in substance that:
a. “In Hughes, the Office reads "time as the invoking relationship" (See Office Action, page 10). However, the Meir, Jain, Tanaka and Hughes combination fails to teach or suggest filtering based on a schedule relationship as recited in the amended claim.” (see Remarks, page 13)

Examiner would like to point out that the claim language only uses word ‘schedule relationship’, but claim nowhere defines that the schedule relationship is position relationship not the time relationship as disclosed in Hughes. Under BRI, the schedule relationship can be relationship based on time, where the time at which the alarm is generated can be used to group or filter the alarm messages. Hughes reference in Fig. 6(620-630) and [44, 47] discloses the clustering or filtering alarm messages based on time. Therefore, Hughes sufficiently discloses “filtering…” limitation as in amended claim 1.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-18, 24-25, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2008/0114581 A1) hereafter Meir in view of Jain et al. (US 2015/0271008 A1) hereafter Jain and Hughes et al. (US .
Regarding claim 17, Meir teaches an alarm information processing method comprising:
	receiving alarm information generated by a first node at a first time (fig. 6(602) and [86]: In step 602, a first event is received for processing. [89]: The first event is assumed to include a timestamp or other time value (i.e. receive event with first timestamp));	
	determining whether the alarm information is a root alarm (application specification in [107] explains root alarm including a node publishing change, node machine packet loss, program crash at a node, machine crash at a node, private line congestion at a node, and the like.  [87]: In step 606, a topological indicator is determined from the first event. A topological indicator may be the name of the first event, such as BGP neighbor lost, device unreachable, OSPF neighbor lost, etc. (i.e. determine event is root event));
	obtaining, in response to a determination that the alarm information is a root alarm, a plurality of first links comprising the first node, to generate a first link set (fig. 6(608-610) and [88-90]: In step 608, the process determines a network implication of the first event based on the topological indicator. The network implication may be determined based upon a look-up table or other mapping or knowledge base that associates topological indicators of events with network implications. In steps 610-612, the virtual network is used to retrieve the network path between the two devices (i.e. obtain path or link information related to first event, here multiple paths/links is present between the devices as shown in fig. 7 and described in [92]));
	Meir however does not teach searching, in the plurality of first links of the first link set, for one or more nodes located before the first node, and generating alarm information within a first time range before the first time and a second time range after the first time, to obtain a second node; extracting a plurality of second links comprising the second node, to generate a second link set; filtering the plurality of second links in the second link set according to a schedule relationship of the second node, to obtain a valid link; and performing alarm root source analysis on the second node according to the valid link, and notifying an analysis result.
	Jain teaches searching, in the plurality of first links of the first link set ([72]: the alarm correlator component 700, upon receipt of an alarm, can execute a search in the historical data 308 to identify recent alarms that may be related to the received alarm. The alarm correlator component 700 can group the alarm with alarms generated on neighboring devices of the failing device in the hierarchical network topology (i.e. searching database for alarm to find and group the alarm generated by neighboring devices in hierarchical network topology, here hierarchical network topology have links that the failing device is connected to)), for one or more nodes located before the first node ([72]: the alarm correlator component 700, upon receipt of an alarm, can execute a search in the historical data 308 to identify recent alarms that may be related to the received alarm. The alarm correlator component 700 can group the alarm with alarms generated on neighboring devices that are 1 to 2 hops upstream or downstream of the failing device in the hierarchical network topology (i.e. searching database for alarm to find and group the alarm generated by neighboring devices that are 1 to 2 hops before/upstream of failing device)), and generating alarm information within a threshold time range of first time ([72]: the alarm correlator component 700 can group the alarm with alarms generated on neighboring devices that are 1 to 2 hops upstream of the failing device in the hierarchical network topology, and that have been generated within a threshold amount of time from the time that the received alarm was generated (i.e. searching and grouping of alarm generated by the devices that are located before failing device and that generate alarm within threshold time of the received/first alarm)), to obtain a second node ([72]: the alarm correlator component 700 can group the received alarm with at least one other alarm generated by one or more devices in a network redundancy group (i.e. determine and group second alarm generating device)); 
([78]: At 806, responsive to receiving the alarm, a failing device and/or failing link is identified.  The failing device may be the device that generated the alarm or a device in communication with the device that generated the alarm (i.e. identify failed link information including the second alarm generating device));  
	performing alarm root source analysis on the second node ([78]: The failing device may be the device that generated the alarm or a device in communication with the device that generated the alarm. At 808, 
responsive to identifying the failing device, the failure conditions indicated in the alarm are mapped to historically observed failure symptoms (i.e. perform root source analysis on devices in the link including second device)), and notifying an analysis result ([79]: At 812, the plurality of troubleshooting options and their respective labels are output for use by an operator to resolve the network failure (i.e. notify analysis result and troubleshoot information to user)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meir to incorporate the teachings of Jain and search in the link for nodes located before the first node and generate alarm within threshold time window of first time, extracting second links to generate a second link set, and perform root source (Jain, [72]).
	Meir in view of Jain however does not explicitly teach searching for one or more nodes generating alarm information within a first time range before the first time and a second time range after the first time; filtering the plurality of second links in the second link set according to a schedule relationship of the second node, to obtain a valid link; and performing alarm root source analysis on the second node according to the valid link.
	Hughes teaches filtering the plurality of second links in the second link set according to a schedule relationship of the second node, to obtain a valid link (Fig. 6(620-630) and [44, 47]: clustering the received alarm messages based on time, such as the time the alarm message was generated (block 620). Determining the circuits that correspond to the alarm messages in the cluster (block 630) (i.e. determine circuit with nodes producing alarm in certain time range, here time is the invoking relationship of the second node)); and
	performing alarm root source analysis on the second node according to the valid link ([50]: Process 600 may further include analyzing the overlap of the set of circuits to locate potential network problems (i.e. analyze circuit including second node producing alarm in certain time range to locate the problem)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meir in view of Jain to further incorporate the teachings of Hughes and filter the links according to relationship of the second node and perform alarm root source analysis according to the valid link. One of ordinary skilled in the art would have been motivated to combine the teachings in order to output the potential network problem including the malfunctioning devices or links (Hughes, [53]).
	Meir in view of Jain and Hughes however does not explicitly teach searching for one or more nodes generating alarm information within a first time range before the first time and a second time range after the first time.
	Tanaka teaches searching for one or more nodes generating alarm information within a first time range before the first time and a second time range after the first time (fig. 4 (T1, T2) and [41]: When there is an alarm event, the data storing portion 17 reads out (i.e. searches), from the data recording portion 15, and then stores, the data that is recorded in the data recording portion 15 before and after the alarm event. "Before and after an alarm event" refers to the range from a time that is a prescribed first time interval T1 prior to the time at which the alarm was produced up until a time that is a prescribed second time interval T2 after the time at which the alarm was produced (i.e. searches and stores alarm event data within time range T1 before and time range T2 after the first alarm event t2 as shown in fig. 4)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meir in view of Jain and Hughes to incorporate the teachings of Tanaka and search in the link for nodes generating alarm within first time range before the first time and a second time range after the first time. One of ordinary skilled in the art would have been motivated to combine the teachings in order to include the time at which the alarm was produced (Tanaka, [41]).

Regarding claim 18, Meir in view of Jain, Hughes and Tanaka teaches the method according to claim 17.
	Meir further teaches wherein the obtaining the plurality of first links comprises: obtaining, in response to a determination that the alarm information indicates one or more of a node publishing change, a node machine packet loss, a program crash at a node, a machine crash at a node or private line congestion at a node, the plurality of first links comprising the first node, to generate the first link set ([87-88, 90]: In step 606, a topological indicator is determined from the first event. A topological indicator may be the name of the first event, such as BGP neighbor lost, device unreachable, OSPF neighbor lost, etc.  In step 608, the process determines a network implication of the first event based on the topological indicator. [90]: the virtual network is used to retrieve the network path between the two devices (i.e. determine event is machine or program crash at device and obtain path including the device)).

Regarding Claims 24-25 and 31-32, they do not teach or further define over claims 17-18 respectively. Therefore, claims 24-25 and 31-32 are rejected for the same reason as set forth above in claims 17-18 respectively.

Claims 21, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2008/0114581 A1) hereafter Meir in view of Jain et al. (US 2015/0271008 A1) hereafter Jain, Hughes et al. (US 2012/0072782 A1) hereafter Hughes and Tanaka et al. (US 2016/0004226 A1) hereafter Tanaka further in view of Gates et al. (US 2015/0288558 A1) hereafter Gates and Kudo et al. (US 2009/0313198 A1) hereafter Kudo.

Regarding claim 21, Meir in view of Jain, Hughes, and Tanaka teaches the method according to claim 17.
Hughes further teaches wherein the performing alarm root source analysis on the second node according to the valid link comprises: determining an alarm time of the second node, to obtain a second time (fig. 6 (610) and [35, 43-44]: receiving alarm messages from nodes 110, each alarm message may indicate a network error condition (block 610). Clustering the received alarm messages based on time, such as the time the alarm message was generated (e.g., as indicated by the timestamp value of the alarm message) (block 620) (i.e. determine second alarm time from timestamp));
 obtaining, from the valid link, one or more alarm generating nodes that generate alarm information within a fixed time window of the second time, to obtain a third node (Fig. 6(620-630) and [44-45]: clustering the received alarm messages based on time, such as the time the alarm message was generated (block 620). A sliding fixed size time window, such as a thirty second window, may be continuously used to define time-slices in which all the alarms received in a time-slice may be assigned to a cluster (i.e. determine nodes producing alarm in certain time range to determine nodes in circuit (i.e. third node)).
analyzing alarm content of the third node, to determine whether the alarm content is a root alarm ([50, 53]: Process 600 may further include analyzing the overlap of the set of circuits to locate potential network problems.  The potential network problems may be output as a list of one or more network devices, or links between network devices, that are likely to be malfunctioning (i.e. analyze circuit including third node to locate the problem)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meir in view of Jain, Hughes and Tanaka to further incorporate the teachings of Hughes and determine an alarm time of second node to obtain second time, obtain nodes that generate alarm information within fixed time window in valid link, and analyze alarm content of third node to determine whether the alarm content is root alarm. One of ordinary skilled in the art would have been motivated to combine the teachings in order to output the potential network problem including the malfunctioning devices or links (Hughes, [53]).
	Tanaka further teaches obtaining one or more alarm generating nodes that generate alarm information within a present time range before the second time and present time range after the second time (fig. 4 (T1, T2) and [41]: When there is an alarm event, the data storing portion 17 reads out, from the data recording portion 15, and then stores, the data that is recorded in the data recording portion 15 before and after the alarm event. "Before and after an alarm event" refers to the range from a time that is a prescribed first time interval T1 prior to the time at which the alarm was produced up until a time that is a prescribed second time interval T2 after the time at which the alarm was produced (i.e. search event data within time range T1 before and time range T2 after the second alarm event t2 as shown in fig. 4)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meir in view of Jain, Hughes and Tanaka to further incorporate the teachings of Tanaka and search in the link for nodes generating alarm within present time range before the second time and a present time range after the second time. One of ordinary skilled in the art would have been motivated to combine the teachings in order to include the time at which the alarm was produced (Tanaka, [41]).
Meir in view of Jain, Hughes and Tanaka however does not teach if the alarm content is determined to be a root alarm, using the third node as the first node, and returning to perform the operation of obtaining the plurality of first links comprising the first node; and if the alarm content is determined not to be a root alarm, writing an analysis result to a database table and notifying the analysis result to the user.
	Gates teaches if the alarm content is determined to be a root alarm ([68]: The service-level issue may correspond with the unavailability or non-responsiveness of one or more applications required by a service (i.e. determine alarm cause or determine alarm is root alarm)), using the third ([68]: In step 604, one or more applications associated with the service-level issue are identified. In step 606, an infrastructure mapping for a first application of the one or more applications is acquired.  The infrastructure mapping maps the first application to infrastructure that supported the first application at the time of failure (i.e. determine infrastructure/link mapping related to issue))
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meir in view of Jain, Hughes and Tanaka to further incorporate the teachings of Gates and if the alarm content is root alarm, perform operation of obtaining first links comprising first node. One of ordinary skilled in the art would have been motivated to combine the teachings in order to identify a root cause of a failure or performance-related issue (Gates, [67]).
	Meir in view of Jain, Hughes, Tanaka and Gates however does not teach if the alarm content is determined not to be a root alarm, writing an analysis result to a database table and notifying the analysis result to the user.
	Kudo teaches if the alarm content is determined not to be a root alarm, writing an analysis result to a database table and notifying the analysis result to the user ([107]: module for sending a notification to the administrators, such as to let them know the concluded result of the root cause analysis, and for storing a concluded result of the root cause analysis to a database for later analysis (i.e. for non-root alarm, alarm analysis result is stored and sent to the administrators)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meir in view of Jain, Hughes, Tanaka and Gates to further incorporate the teachings of Kudo and if the alarm content is not root alarm, writing analysis result to database and notify to the user. One of ordinary skilled in the art would have been motivated to combine the teachings in order to let administrator know the result and storing result for later analysis (Kudo, [107]).

Regarding Claims 28 and 35 they do not teach or further define over claim 21. Therefore, claims 28 and 35 are rejected for the same reason as set forth above in claim 21.

Claims 22, 29 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2008/0114581 A1) hereafter Meir in view of Jain et al. (US 2015/0271008 A1) hereafter Jain, Hughes et al. (US 2012/0072782 A1) hereafter Hughes, Tanaka et al. (US 2016/0004226 A1) hereafter Tanaka, Gates et al. (US 2015/0288558 A1) hereafter Gates and Kudo et al. (US 2009/0313198 A1) hereafter Kudo further in view of Ge et al. (US 2011/0231704 A1) hereafter Ge.

Regarding claim 22, Meir in view of Jain, Hughes, Tanaka, Gates and Kudo teaches the method according to claim 21.
Meir in view of Jain, Hughes, Tanaka, Gates and Kudo however does not explicitly teach wherein the analyzing alarm content of the third node comprises: analyzing the alarm content of the third node to determine whether the alarm content comprises any one of a node publishing change, a node machine packet loss, a program crash at a node, a machine crash at a node, or a private line congestion at a node; and if the alarm content comprises any one, determining that the alarm content is a root alarm; and if the alarm content does not comprise any one, determining that the alarm content is not a root alarm.
 Ge teaches wherein the analyzing alarm content of the third node comprises: analyzing the alarm content of the third node to determine whether the alarm content comprises any one of a node publishing change, a node machine packet loss, a program crash at a node, a machine crash at a node, or a private line congestion at a node ([19]: root cause analyzer 110 of FIG. 1 analyzes the data, parameters and/or information collected by the example data sources 120 and 125 to determine and/or identify the root cause(s) of identified, detected and/or reported network events. [33]: the root cause event "link-congestion" can cause the symptom event "end-to-end packet loss." Symptom event "link-congestion" can be caused by the root cause event "link failure." The example join finder 230 allows these events to be joined, combined and/or associated to each other based on dependency rules so that a more accurate analysis of the root cause can be performed (i.e. analyzing the event to determine information on link congestion or packet loss)); and
	if the alarm content comprises any one, determining that the alarm content is a root alarm ([33]: the root cause event "link-congestion" can cause the symptom event "end-to-end packet loss." (i.e. if alarm comprises link congestion information, it is a root alarm); and
if the alarm content does not comprise any one, determining that the alarm content is not a root alarm ([33]: the root cause event "link-congestion" can cause the symptom event "end-to-end packet loss." (i.e. if alarm does not comprises link congestion or packet loss information, it is not a root alarm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meir in view of Jain, Hughes, Tanaka, Gates and Kudo to further incorporate the teachings of Ge and analyzing alarm content of third node to determine alarm information indicating one of plurality of conditions, if alarm content comprise any one, determine alarm (Ge, [33]).

Regarding Claims 29 and 36, they do not teach or further define over claims 22. Therefore, claim 29 and 36 are rejected for the same reason as set forth above in claims 22.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Meir et al. (US 2008/0114581 A1) hereafter Meir in view of Jain et al. (US 2015/0271008 A1) hereafter Jain, Hughes et al. (US 2012/0072782 A1) hereafter Hughes and Tanaka et al. (US 2016/0004226 A1) hereafter Tanaka further in view of Kimura et al. (US 2004/0081051 A1) hereafter Kimura.
Regarding claim 37, Meir in view of Jain, Hughes, and Tanaka teaches the method according to claim 17.
Jain further teaches wherein the searching in the plurality of first links comprises: searching, in the plurality of first links of the first link set ([72]: the alarm correlator component 700, upon receipt of an alarm, can execute a search in the historical data 308 to identify recent alarms that may be related to the received alarm. The alarm correlator component 700 can group the alarm with alarms generated on neighboring devices of the failing device in the hierarchical network topology (i.e. searching database for alarm to find and group the alarm generated by neighboring devices in hierarchical network topology, here hierarchical network topology have links that the failing device is connected to)), for one or more prior nodes located before the first node, to obtain one or more candidate nodes ([72]: the alarm correlator component 700, upon receipt of an alarm, can execute a search in the historical data 308 to identify recent alarms that may be related to the received alarm. The alarm correlator component 700 can group the alarm with alarms generated on neighboring devices that are 1 to 2 hops upstream or downstream of the failing device in the hierarchical network topology (i.e. searching database for alarm to find and group the alarm generated by neighboring devices that are 1 to 2 hops before/upstream of failing device and group candidate alarm generating device)); and
	searching, in the one or more candidate nodes, for one or more alarm generating nodes that generate alarm information within a threshold time range of first time ([72]: the alarm correlator component 700, upon receipt of an alarm, can execute a search in the historical data 308 to identify recent alarms that may be related to the received alarm (i.e. searching for nodes generating alarm). The alarm correlator component 700 can group the alarm with alarms generated on neighboring devices that are 1 to 2 hops upstream of the failing device in the hierarchical network topology, and that have been generated within a threshold amount of time from the time that the received alarm was generated (i.e. searching and grouping of alarm generated by the devices that generated alarm within threshold time of the received/first alarm)), to obtain the second node ([72]: the alarm correlator component 700, upon receipt of an alarm, can execute a search in the historical data 308 to identify recent alarms that may be related to the received alarm. The alarm correlator component 700 can group the alarm with alarms generated on neighboring devices that are 1 to 2 hops upstream or downstream of the failing device in the hierarchical network topology (i.e. searching database for alarm to find and group the alarm generated by neighboring devices that are 1 to 2 hops before/upstream of failing device and obtain candidate alarm generating devices)). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meir in view of Jain, Hughes and Tanaka to further incorporate the teachings of Jain and search in the link for nodes located before the first node to obtain candidate nodes and searching for alarm generating nodes that generate alarm within threshold time. One of ordinary skilled in the art would have been motivated to (Jain, [72]).
Meir in view of Jain and Hughes however does not explicitly teach searching, in the one or more candidate nodes, for one or more alarm generating nodes that generate alarm information within a first number of time windows before the first time and within a second number of time windows after the first time, to obtain the second node, the first number being greater than the second number.
	Tanaka teaches searching for one or more alarm generating nodes that generate alarm information within a first number of time windows before the first time and within a second number of time windows after the first time (fig. 4 (T1, T2) and [41]: When there is an alarm event, the data storing portion 17 reads out (i.e. searches), from the data recording portion 15, and then stores, the data that is recorded in the data recording portion 15 before and after the alarm event. "Before and after an alarm event" refers to the range from a time that is a prescribed first time interval T1 prior to the time at which the alarm was produced up until a time that is a prescribed second time interval T2 after the time at which the alarm was produced (i.e. searches and stores alarm event data within time window T1 before and time window T2 after the first alarm event t2 as shown in fig. 4)).
(Tanaka, [41]).
	Meir in view of Jain, Hughes and Tanaka however does not explicitly teach the first number being greater than the second number.
	Kimura teaches the first number being greater than the second number ([94]: the selection signal 223 indicates that the interval immediately before the HIGH level period 112 is longer than the interval immediately after the HIGH level period 112 (i.e. first interval is greater than second interval))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Meir in view of Jain, Hughes and Tanaka to incorporate the teachings of Kimura and the first number being greater than a second number. One of ordinary skilled in the art would have been motivated to combine the teachings in order to detect pattern of signal (Kimura, [06]).

Regarding Claims 38 and 39, they do not teach or further define over claims 37. Therefore, claims 38 and 38 are rejected for the same reason as set forth above in claims 37.

Allowable Subject Matter
5.	Claims 19, 23, 26, 30 and 33 are objected to as being dependent upon a rejected base claim 17, 24, 31 but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional References
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Maheshwari et al., US 2017/0155570 A1: ANALYSIS OF SITE SPEED PERFORMANCE ANOMALIES CAUSED BY SERVER-SIDE ISSUES.
	
Conclusion
7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUJANA KHAKURAL/Examiner, Art Unit 2453    

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453